Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 17, 2014

                                      No. 04-14-00683-CR

                                   Ex Parte Robert GOMEZ,
                                           Appellant

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR1918
                      The Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

         Appellant’s first motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on November 5, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court